hGOTHARD, Judge,
dissenting.
I would reverse. I find the plaintiff herein has offered sufficient evidence to support her claim of defamation, and that the trial court was manifestly erroneous in granting Family Dollar’s Motion for Involuntary Dismissal.
I believe plaintiff herein should have been rewarded, not fired. She was the whistleblower for the inventory loss, and her efforts saved the company for further financial loss. Considering the uncontro-verted evidence of the way she was treated by Family Dollar, her assertion that the defamatory statements given to the De*690partment of Labor were made by her employer, are sufficient to present a prima facie case.